

116 HR 4870 IH: United States Public Health Service Modernization Act of 2019
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4870IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Burgess (for himself and Ms. Eshoo) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act with respect to the Public Health Service Corps.
	
 1.Short titleThis Act may be cited as the United States Public Health Service Modernization Act of 2019. 2.Amendments (a)Commissioned corps and ready reserve corpsSection 203 of the Public Health Service Act (42 U.S.C. 204) is amended—
 (1)in subsection (a)(1), by striking  a Ready Reserve Corps for service in time of national emergency and inserting , for service in time of a public health or national emergency, a Ready Reserve Corps; and (2)in subsection (c)—
 (A)in the heading, by striking research and inserting Reserve Corps; (B)in paragraph (1), by inserting during public health or national emergencies before the period;
 (C)in paragraph (2)— (i)in the matter preceding subparagraph (A), by inserting , consistent with paragraph (1) after shall;
 (ii)in subparagraph (C), by inserting during such emergencies after members; and (iii)in subparagraph (D), by inserting , consistent with subparagraph (C) before the period; and
 (D)by adding at the end the following:  (3)Statutory references to reserveA reference in any Federal statute, except in the case of subsection (b), to the Reserve Corps of the Public Health Service or to the reserve of the Public Health Service shall be deemed to be a reference to the Ready Reserve Corps..
 (b)Deployment readinessSection 203A(a)(1)(B) of the Public Health Service Act (42 U.S.C. 204a(a)(1)(B)) is amended by striking Active Reserves and inserting Ready Reserve Corps.
 (c)Retirement of commissioned officersSection 211 of the Public Health Service Act (42 U.S.C. 212) is amended— (1)by striking (in the case of an officer in the Reserve Corps) each place it appears;
 (2)by striking the Service each place it appears and inserting the Regular Corps; (3)in subsection (c)—
 (A)in paragraph (1)— (i)by striking or an officer of the Reserve Corps; and
 (ii)by inserting or under section 221(a)(19) after subsection (a); and (B)in paragraph (2), by striking Regular or Reserve Corps and inserting Regular Corps or Ready Reserve Corps; and
 (4)in subsection (f), by striking the Regular or Reserve Corps of. (d)Rights, privileges, etc. of officers and surviving beneficiariesSection 221 of the Public Health Service Act (42 U.S.C. 213a) is amended—
 (1)in subsection (a), by adding at the end the following:  (19)Chapter 1223, Retired Pay for Non-Regular Service.
 (20)Section 12601, Compensation: Reserve on active duty accepting from any person. (21)Section 12684, Reserves: separation for absence without authority or sentence to imprisonment.; and
 (2)in subsection (b)— (A)by striking Secretary of Health, Education, and Welfare or his designee and inserting Secretary of Health and Human Services or the designee of such secretary;
 (B)by striking (b) The authority vested and inserting the following:  (b) (1)The authority vested;
 (C)by striking For purposes of and inserting the following:  (2)For purposes of; and
 (D)by adding at the end the following:  (3)For purposes of paragraph (19) of subsection (a), the terms Military department, Secretary concerned, and Armed forces in such title 10 shall be deemed to include, respectively, the Department of Health and Human Services, the Secretary of Health and Human Services, and the Commissioned Corps..
 (e)Technical amendmentsTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended— (1)in sections 204, 207(c), and 208(a), by striking Regular or Reserve Corps and inserting Regular Corps or Ready Reserve Corps; and
 (2)in sections 205(c), 206(c), 210, and 219, and in subsections (a), (b), and (d) of section 207, by striking Reserve Corps each place it appears and inserting Ready Reserve Corps.
				